DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed on 6/28/2019 and interview on 3/18/2021.  Claims 1, 10 and 19 have been amended.  Claims 3-4 and 12-13 has been cancelled.  Claims 1-2, 5-11 and 14-19 are allowed.


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bobby Soltani Registration # 54,459 on 3/18/2021.

Please cancel claims 3-4 and 12-13.

 Please amend claim 1 to recite as follow:
1.	(Currently Amended) A method for service hosting of a distributed storage system, comprising:
, a storage node filtering condition, and grading release information;
selecting a target storage node from the at least one storage node, tag information of the target storage node satisfying a storage node filtering condition in the expected service description information and/or a storage node filtering condition in the current service description information;
determining a to-be-performed task of the target storage node, based on a difference between the expected service description information and the current service description information, and software package information and container information in the expected service description information;[[ and]]
decomposing the task into at least one operation;
generating a directed graph according to grading release information in the expected service description information and the at least one operation, a node of the directed graph representing an operation, wherein the grading release information includes at least one of: grouping information of the operation, concurrent information of the operation, plan suspension information of the operation, or disaster tolerant information of the operation; and
sending information for indicating the task to the target storage node, to cause the target storage node to perform the task.


Please amend claim 10 to recite as follow:
10.	 (Currently Amended) An apparatus for service hosting of a distributed storage system, comprising:
at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
acquiring, in response to receiving expected service description information for a target service, current service description information and at least one piece of tag information of at , a storage node filtering condition, and grading release information;
selecting a target storage node from the at least one storage node, tag information of the target storage node satisfying a storage node filtering condition in the expected service description information and/or a storage node filtering condition in the current service description information;
determining a to-be-performed task of the target storage node, based on a difference between the expected service description information and the current service description information, and software package information and container information in the expected service description information;[[ and]]
decomposing the task into at least one operation;
generating a directed graph according to grading release information in the expected service description information and the at least one operation, a node of the directed graph representing an operation, wherein the grading release information includes at least one of: grouping information of the operation, concurrent information of the operation, plan suspension information of the operation, or disaster tolerant information of the operation; and
sending information for indicating the task to the target storage node, to cause the target storage node to perform the task.


Please amend claim 19 to recite as follow:
19. 	(Currently Amended) A non-transitory computer readable medium, storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising:
acquiring, in response to receiving expected service description information for a target service, current service description information and at least one piece of tag information of at least one storage node, service description information including: software package information, container information[[ and]], a storage node filtering condition, and grading release information;

determining a to-be-performed task of the target storage node, based on a difference between the expected service description information and the current service description information, and software package information and container information in the expected service description information;[[ and]]
decomposing the task into at least one operation;
generating a directed graph according to grading release information in the expected service description information and the at least one operation, a node of the directed graph representing an operation, wherein the grading release information includes at least one of: grouping information of the operation, concurrent information of the operation, plan suspension information of the operation, or disaster tolerant information of the operation; and
sending information for indicating the task to the target storage node, to cause the target storage node to perform the task.



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“acquiring, in response to receiving expected service description information for a target service, current service description information and at least one piece of tag information of at least one storage node, service description information including: software package information, container information, a storage node filtering condition, and grading release information;
selecting a target storage node from the at least one storage node, tag information of the target storage node satisfying a storage node filtering condition in the expected service 
determining a to-be-performed task of the target storage node, based on a difference between the expected service description information and the current service description information, and software package information and container information in the expected service description information;
decomposing the task into at least one operation;
generating a directed graph according to grading release information in the expected service description information and the at least one operation, a node of the directed graph representing an operation, wherein the grading release information includes at least one of: grouping information of the operation, concurrent information of the operation, plan suspension information of the operation, or disaster tolerant information of the operation; " as stated in claims 1, 10 and 19.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-2, 5-11 and 14-19 are allowable over the prior art of record. 


Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 

 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446